Citation Nr: 1031265	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  00-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral varicose veins.  


REPRESENTATION

Appellant represented by:	Roger Rutherford, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to November 
1975.  He thereafter was a member of the Virginia Army National 
Guard (VaANG) from August 1977 to August 1987.  There is no 
showing that he had any active duty during that period, nor does 
it otherwise appear to be in issue.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In June 2004, the Board denied entitlement to service connection 
for bilateral varicose veins.  The Veteran appealed the case to 
the U.S. Court of Appeals for Veteran's Claims (Court or CAVC).  
A memorandum decision was received in July 2007, and the Court 
entered Judgment that same month, vacating the Board's June 2004 
decision as to that issue, and remanding the claim to the Board 
for readjudication consistent with the memorandum decision.  An 
additional issue of entitlement to a waiver of recovery of an 
overpayment of pension benefits was affirmed.

In December 2008, the Board remanded the Veteran's claim for 
further development in accordance with the Court's 2007 Judgment.  
The claim was remanded again for further medical opinion in 
September 2009.  The claim has now been returned for further 
appellate consideration.  


FINDINGS OF FACT

1.  The Veteran has severe varicose veins, right and left lower 
extremities, involving the greater and the less saphenous 
systems.  

2.  Obvious and unequivocal evidence shows that the Veteran's 
bilateral varicose vein disorder existed prior to his enlistment 
into active service.

3.  Obvious and unequivocal evidence shows that the Veteran's 
preexisting bilateral varicose vein disorder did not increase in 
severity during or as a result of active service.


CONCLUSION OF LAW

The Veteran's bilateral varicose veins clearly and unmistakably 
existed prior to active service, and clearly and unmistakably 
were not aggravated by service, and the presumption of soundness 
at entry is rebutted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a Claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits 
and that the VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the Claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the Claimant about the information and evidence the Claimant is 
expected to provide; and (4) request or tell the Claimant to 
provide any evidence in the Claimant's possession that pertains 
to the claim, or something to the effect that the Claimant should 
provide any evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the Veteran from 
the RO dated in January 2001, August 2001, and March 2009.  By 
means of these documents, the Veteran was told of the 
requirements to establish service connection, of the reasons for 
the denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession relevant to 
the claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the Veteran on notice of what evidence 
could be obtained by whom and advised him of his responsibilities 
if he wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the enactment of 
VCAA, after passage of the VCAA, the RO sent the Veteran the 
above mentioned VCAA letters which included discussion of the 
VCAA laws and regulations.  A VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a Claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the content-
complying letters, his claim was readjudicated based upon all the 
evidence of record as evidenced by June 2009 and December 2009 
SSOCs.  There is no indication that the disposition of his claims 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 3.159(b).  
Accordingly, any such error is nonprejudicial.  See 38 U.S.C.A. § 
7261(b)(2).  Also see Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was provided 
with notice of this information in the March 2009 letter 
mentioned above.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  Numerous VA examinations were conducted to determine the 
etiology of currently diagnosed bilateral varicose veins, to 
include evaluations in August 2002 and May 2009.  Moreover, a 
November 2009 addendum was obtained, as was a Veterans Health 
Administration (VHA) opinion in 2010.  The examiner based their 
decisions on review of the file, the Claimant's medical history, 
and a recently conducted physical examination report.  The Board 
has determined that the evidence of record is sufficient to make 
a decision.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing the 
facts is required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 2009; 38 C.F.R. § 3.159 
(2009).  

Pertinent Laws and Regulations

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

Aggravation of Preexisting Disability

For purposes of 38 U.S.C.A. §§  1110 and 1131, every Veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002 & Supp. 2009).

The plain language of this statute provides that the presumption 
of soundness is rebutted only if clear and unmistakable evidence 
establishes both that (1) the condition existed prior to service 
and (2) the condition was not aggravated by service.  A Claimant 
is not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 124 
(2003) (CAVC raised the question of the proper interpretation of 
sections 1111 and 1153 and the validity of the pertinent part of 
38 C.F.R. § 3.304(b) under that interpretation).  

A Veteran employed in the active military service for six months 
or more shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where evidence or 
medical judgment is such as to warrant a finding that the disease 
or injury existed before examination, acceptance and enrollment.  
38 U.S.C.A. § 1132 (West 2002 & Supp. 2009).  

The CAVC has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 1063 
(1946), stated that the term "clear and unmistakable" means 
obvious or manifest.  Cotant, 17 Vet. App. at 127-128 (CAVC cited 
the definition set forth in Paragraph D of VA Regulation 1063).  

The CAVC has stated that the word "unmistakable" means that an 
item cannot be misinterpreted and misunderstood, i.e., it is 
undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988); 
cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (stating that 
"clear and unmistakable error" means an error that is 
undebatable); Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc) ("The words 'clear and unmistakable error' are self-
defining.  They are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed.").  

The CAVC has stated that the standard of proof for rebutting the 
presumption of soundness is not merely evidence that is cogent 
and compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the question 
is not whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service.  Cotant, 17 Vet. App. at 132, citing Vanerson 
v. West, 12 Vet. App. at 261.  

If a disability is found to have preexisted service, then service 
connection may be predicated only upon a finding of aggravation 
during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

The Federal Circuit Court (Federal Court) has held that a 
corollary to the Secretary's definition of "disability" in 
38 C.F.R. § 4.1 is that an increase in disability must consist of 
worsening of the enduring disability and not merely a temporary 
flare-up of symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 
2002).  The Federal Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the preexisting 
condition causally related to military service).  

Competency and Credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Thus, while the Veteran is competent to report what 
comes to her through her senses, she does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), Court indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  Such 
symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, the 
presence of varicose veins was not a determination 'medical in 
nature' and was capable of lay observation."  Thus, the Veteran's 
lay testimony regarding varicose vein symptomatology in service 
represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

However, although the Veteran is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken leg 
or varicose veins, he/she is not competent to provide evidence as 
to more complex medical questions.  Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Barr, supra.

The issue does not involve a simple diagnosis.  Jandreau and 
Woehlaert, supra.  The Veteran is not competent to provide more 
than simple medical observations.  The current diagnosis may not 
be diagnosed via lay observation alone and the Veteran is not 
competent to provide a complex medical opinion regarding the 
etiology of the claimed disability, whether there was an 
increased in severity during service, or whether any increased 
was due to the natural progress of the disease.  Barr, supra.  
Thus, the Veteran's lay assertions are not competent or 
sufficient.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the Claimant.  Masors v. Derwinski, 2 
Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Background

It is the Veteran's contention that he was treated for his 
varicose veins at Fort Dix, New Jersey, in 1973, and at Fort 
Bragg, North Carolina, in 1974.  The file does not contain 
records of this treatment or of surgery which was reportedly to 
be conducted.

The November 1972 Report of Medical Examination for enlistment 
rated the Veteran's vascular system and legs as normal.  The 
service treatment records (STRs) contain one entry dated in 
November 1975 when the Veteran reported that he had an eight year 
history of varicose veins of the legs with pain and heaviness 
especially at the end of the day.  Symptoms were worse with 
physical training.  The Veteran denied any history of phlebitis, 
and he said that he had never worn support hose.  He was to 
undertake a trial of support hose.  No other pertinent findings 
seem to be reported.  The STRs do not contain a Report of Medical 
Examination for release from active duty.

The Veteran enlisted in the National Guard (VaANG) after his 
release from active service.  The July 1977 Report of Medical 
Examination for enlistment in the VaANG notes no pre-entry 
disorders except a scar on his left forearm and left ankle.  He 
denied cramps in his legs.  The Veteran's vascular system and 
lower extremities was evaluated as normal.

The Veteran received a periodic examination in 1981 as part of 
his VaANG membership.  The June 1981 Report of Medical 
Examination notes "varicose veins legs."  The examiner did not 
enter any other comment.  He was noted qualified for membership 
in the Guard.

On a Report of Medical History in May 1985, it was noted that the 
Veteran had undergone left ankle surgery in 1972.  The May 1985 
Report of Medical Examination, Periodic, VaANG, reflects the 
Veteran's vascular system rating as abnormal, with an entry of 
varicose veins both thighs and lower legs, since age 13.  Block 
74 contains the examiner's notation of bilateral varicose veins.

A January 1993 private examination report submitted by S.H.H., 
MD, reflects a diagnosis of bilateral varicose veins of the 
greater saphenous tributaries involving the lesser saphenous of 
the right ankle.  The private physician performed a ligation and 
stripping of the greater saphenous vein and tributaries later in 
January 1993.  An October 1999 report reflects that the procedure 
was repeated on the Veteran's right leg due to recurrent varicose 
veins of his right leg.  Neither of this physician's reports 
reflects an opinion as to the etiology of the Veteran's varicose 
veins.

An October 1998 private report by H.C.C., MD, reflects that the 
Veteran was examined for the Social Security Administration 
(SSA).  The physician noted that the Veteran had at least a 10 
year history of varicose veins and mentioned the 1993 surgery.  
The Veteran did not report any pre-active service or in active 
service varicose veins symptomatology.  He said that he wore 
support stockings for a while but discontinued them because he 
disliked their feel.  The diagnosis was varicose veins in the 
Veteran's right thigh.  He rendered no opinion as to etiology.

After perfecting his appeal, the Veteran submitted a statement to 
the RO in May 2000, which related that he desired consideration 
for a preexisting condition which was aggravated by his active 
service.  The Veteran asserted that his active service led to the 
necessity for his post-active service varicose vein surgery, and 
he identified the private provider who performed it.

In October 2000, the Veteran submitted a copy of an apparent 
entry in his STRs dated two weeks prior to his release from 
active service in November 1975.  This document was already of 
record and is set out above.

The Veteran also submitted an October 2000 statement prepared by 
his wife.  The statement reflects the Veteran's 
thoughts/positions on his claim and available STRs and his wife's 
opinions on his claim.  The Veteran, through his wife, relates 
that he was supposed to have varicose vein surgery prior to his 
leaving the Army, but his records supposedly were lost.

The December 2000 VA examination report reflects that the Veteran 
reported a long-standing history of varicose veins and the 
examiner's description of the Veteran's varicose veins.  The 
examiner did not render an opinion as to any relationship between 
the Veteran's varicose veins and his active military service.

In an August 2001 statement, the Veteran related that the 
original 1975 STRs entry was prepared by the Surgery Clinic at 
the Army Medical Center, Fort Bragg, North Carolina, and that he 
retains the original.  The Veteran explained that he was given 
the entry because his service medical records (SMRs) had been 
lost.

In June 2002, the RO requested a VA medical review of the 
Veteran's claim file and an opinion as to whether his active 
military service aggravated his varicose veins, as defined by 
applicable regulations.  The August 2002 VA medical review report 
reflects that the reviewer reviewed the Veteran's claim file, 
including his medical records, on several occasions.  The 
reviewer noted the Veteran's 1975 STR entry two weeks prior to 
his release from active service and the recorded 8 year history 
of varicose veins reported therein.  The reviewer also observed 
the treatment plan of a first-time trial of support stockings.  
The reviewer also referenced the 1981 and 1985 VaANG medical 
officials' notations of varicose veins and the 1985 VaANG 
recording of a reported history of varicose veins since age 13, 
and that the records did support the history of varicose veins 
since age 13.  The VA reviewer opined that, in light of this 
evidence, it is more likely than not that the Veteran's varicose 
veins did, indeed, exist prior to active service, with no 
aggravation of the disease process during active service.  The VA 
reviewer also opined that the Veteran's active service from 1972 
to 1975 did not permanently aggravate the Veteran's varicose 
veins of the bilateral lower extremities beyond their normal 
progression.

In December 2008 the Board remanded the claim for additional 
development.  The Board sought to obtain an opinion regarding 
whether there was clear and unmistakable evidence that the 
Veteran's varicose veins preexisted his active duty, and, if so, 
whether varicose veins were permanently aggravated beyond the 
natural progression of the disorder.  The requested examination 
was conducted in May 2009.  The Veteran reported that he saw 
someone about his varicose veins just after going on active duty.  
The examiner stated that this would mean the varicose veins 
existed prior to his active duty because "it takes months to 
years to develop varicose veins," and "they don't just develop 
overnight."  Additionally, the examiner noted that there were no 
reports of any treatment for varicose veins while the Veteran was 
in service and no evidence of continuity of care from the date of 
release from active duty in 1975 until 1993.  Thus, he concluded 
"it is more likely than not that the Veteran's varicose vein 
problem existed prior to his entrance on active duty and there is 
no indication of any problems with his varicose veins caused by 
his active duty..."

The Board remanded the claim again in September 2009 noting that 
the examiner did not employ a standard of review that would 
satisfy the clear and unmistakable standard as expressed in 
Cotant v. Principi, 17 Vet. App. 116 (2003).  Development 
requested an addendum opinion from the examiner who had examined 
the Veteran in May 2009 to obtain an opinion regarding whether 
the Veteran's varicose veins clearly and unmistakably pre-existed 
his military service.  Following the review of the claims file, 
the examiner was to provide an opinion determining the likely 
onset of the Veteran's varicose vein disorder.  The examiner was 
to opine as to whether there was clear and unmistakable evidence 
that the Veteran's varicose veins pre-existed his active service 
beginning in 1972 and clearly and unmistakably were not 
permanently made worse by service.

In a November 2009 addendum, the VA examiner who conducted the 
May 2009 evaluation noted again that there were no reports of any 
treatment for varicose veins while the Veteran was in service and 
no evidence of continuity of care from the date of release from 
active duty in 1975 until 1993.  He noted that it was clearly and 
unmistakably evident that the Veteran had had varicose veins from 
the age of 13 and that there was no indication of any examination 
or treatment varicose veins while in service.  He again noted 
that there was no continuity of treatment for varicose veins from 
1975 until 1993, showing no continuity of care.  

In March 2010, the Board found that additional specialist opinion 
was necessary and a Veterans Health Administration (VHA) opinion 
was requested.  Specifically, in the opinion request, it was 
noted that the VA examiner's May and November 2009 opinions were 
based on an incorrect version of the historical facts.  While the 
examiner noted that the Veteran was not treated during service 
for his preexisting varicose veins, review of the claims file 
shows that he was actually treated on one occasion (in November 
1975).  This was shortly before service separation later that 
month.  At the time, the Veteran reported that he had an eight 
year history of varicose veins of the legs with pain and 
heaviness especially at the end of the day.  Symptoms were worse 
with physical training.  The Veteran denied any history of 
phlebitis, and he said that he had never worn support hose.  

The VHA examiner was requested to provide opinions to the 
following questions:

Did the Veteran's varicose veins clearly 
and unmistakably preexist his military 
service?

Is there clear and unmistakable evidence 
that the Veteran's varicose veins 
preexisted his active service beginning in 
1972 and clearly and unmistakably were not 
permanently made worse by service?  (The 
examiner should specifically address the 
November 1975 inservice treatment record 
summarized above.)  If there is no 
indication that there was any worsening of 
the varicose veins during service, that too 
should be set out.  

In an April 2010 response, a VA examiner (staff surgeon in the 
Department of Surgery at a VA facility) provided a history of the 
Veteran's varicose veins.  He noted that the Veteran was in 
service from 1972 through 1975 and subsequently in the National 
guard in the 1980s.  The examiner noted that near the time of the 
Veteran's discharge, it was noted that he had an 8 year history 
of bilateral varicose veins and it was recommended that he wear 
support stockings.  One mention was made earlier in his period of 
duty that he experienced pain and cramping in his legs which the 
examiner noted was a common complaint by those with symptomatic 
varicose veins.  He added that no exam mentioned finding 
varicosities, however.  The examiner noted that subsequent exams 
out of service showed severe bilateral varicosities, to include 
in 1985, 1993, and 1999.  

The VHA examiner opined that it was likely that the Veteran had 
varicosities when he entered service and that they dated from the 
age of 13.  He added the following in support of his opinion.  

The fact that these varicosities occurred 
on both legs, as noted by other medical 
providers outside the service, rather than 
developed on one leg gives weight to the 
likelihood they are developmental in 
etiology, related to an inherited 
abnormality of venous structure such as the 
valves.  This would give weight to his 
claim they dated from the age of 13, and 
would therefore have been present on his 
admission to the service in 1972.  
Varicosities that occur only on one leg, as 
is more often the case typically have a 
clear antecedent event such as a fracture, 
infection deep vein thrombosis or other 
injury.  

I don't believe the time in the service 
aggravated the condition of the 
varicosities.  The fact they received only 
passing mention near the time of discharge 
indicates they were not a problem.  During 
the period they would have deteriorated 
"normally."  

Analysis

The primary issue in this case is whether the Veteran's bilateral 
varicose veins preexisted service, and, if so, whether this 
condition was aggravated beyond the natural progression during 
the Veteran's period of active service from 1972 to 1975.  

In this case, the Veteran is not contesting or denying STRs 
entries or other evidence to the effect that he has a medical 
condition which existed prior to service.  Instead, he has 
requested consideration on the basis of aggravation of a 
preexisting condition.  Although that is the posture of the case, 
the Board emphasizes that the Board resolves this determinative 
issue on the basis of the medical evidence of record, rather than 
on his statements.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995).  

The Board finds that the VHA specialist's report from April 2010, 
with the opinion as summarized above, and the other opinions on 
file, is the evidence most probative to the etiology of the 
Veteran's bilateral varicose veins.  The opinion is based on a 
review of the complete medical records, to include review of VA 
evaluation reports of record in 2002 and 2009.  Thus, it takes 
into account any medical evidence in favor and against the 
Veteran's claim, and makes references to specific physical 
findings set forth throughout the medical record.  Moreover, the 
VHA specialist with the other examiners employed a standard of 
review that would satisfy the clear and unmistakable standard.  
This latter fact is particularly important, in the Board's 
judgment, as the references make for a more convincing rationale.

In weighing the evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection for 
varicose veins.  Specifically, the Board finds that the evidence 
of record is convincing that by a clear and unmistakable 
standard, the Veteran had varicose veins prior to entering active 
service and that they did not increase in severity during his 
active military service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2009); VAOPGCPREC 3-03.  

As set forth above, varicose veins are not noted on the veteran's 
1972 Report of Examination for Enlistment as existing at the time 
of examination.  Thus, the evidence of record must establish this 
fact by clear and mistakable evidence.  Id.  A VA medical expert, 
at the request of the Board, conducted a review of the Veteran's 
claim file to assess the matter.  The examiner opined that the 
Veteran's varicose veins did exist prior to his active service 
and that they were not aggravated therein.  It was specifically 
noted by the VHA expert that the Veteran gave a medical history 
that predated his military service.  Moreover, in support of his 
conclusion, the VHA expert pointed out that the fact that the 
Veteran's varicosities occurred on both legs rather than on one 
leg gave weight to the likelihood that they were developmental in 
etiology and related to an inherited abnormality of venous 
structure such as the valves.  This, he opined, gave weight to 
his claim that they dated from the age of 13.  The VHA expert 
further pointed out that varicosities that occurred only on one 
leg were more often the case typically of a clear antecedent 
event such as a fracture, infection, deep vein thrombosis, or 
other injury.  The Board finds his opinion consistent with all 
the other evidence and history provided.  Further, other earlier 
opinions specifically found that the varicose veins clearly and 
unmistakably existed prior to entry into service.  This would be 
consistent with a developmental defect.

The Board notes that the active service and VaANG STRs contained 
in the file include history reported by the Veteran.  Further, 
restating a patient's oral history is not a valid medical opinion 
of etiology, Swann v. Brown, 5 Vet. App. 229, 233 (1993), and 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  Dolan 
v. Brown, 9 Vet. App. 358 (1996).  The Board notes, however, that 
the VA expert's opinions reflect that he reviewed the entire 
record as reflected by his summarization of the Veteran's 
inservice and postservice medical varicose treatment history as 
reflected in the claims file.  He specifically referred to a 
medical history that is consistent with all the other evidence 
and history provided.  Thus, the Board finds that the VA expert 
considered the totality of the evidence, including the Veteran's 
recorded history, in opining that his varicose veins existed 
prior to his active service.  There is no medical evidence in the 
claim file to the contrary.

As concerns the VHA expert's opinion that the Veteran's active 
service did not aggravate his disease process during service, the 
Board reaches a similar conclusion.  The VA expert referenced the 
clinical visit near to the time of the Veteran's discharge where 
it was noted that he had an 8 year history of bilateral varicose 
veins and where the non-invasive treatment in the form of support 
stockings was recommended.  The VHA expert also noted that there 
was one other mention in the STRS where the Veteran experienced 
pain and cramping in his legs.  It was noted that these were 
common complaints by those with symptomatic varicosities.  He 
specifically opined that the Veteran's military service did not 
aggravate his varicose veins.  This is clear and unmistakable 
evidence of no aggravation.  He pointed to the fact that his 
varicose veins received only passing mention near the time of 
discharge indicating that they were not a problem.  During this 
period, the expert stated that would have deteriorated 
"normally."  The November 1975 entry does not suggest that 
surgery was imminent or was otherwise being considered.  Further 
varicose veins were not mentioned at the time of entry into the 
Reserve.

In testing the weight to accord this determinative opinion, the 
Board notes the Veteran's assertion that he was treated for 
varicose veins episodes in 1973 and 1974, but the STRs of those 
instances were lost, and that he was supposed to have surgery 
prior to his release from the Army.  The Board also notes the 
1975 entry to the effect that physical training increased the 
Veteran's symptoms.  The Board finds that, even accepting as fact 
that the Veteran was treated on at least two instances for 
varicose veins episodes, such treatment would be evidence of 
continuing symptomatology in service but not evidence of 
increased severity of the condition.  Thus, it does not 
materially contradict the VA expert's assessment, especially in 
light of the reviewer's focus on the 1975 treatment.  The VA 
reviewer specifically referenced the first-time treatment of 
support stockings, and the 1975 STR entry makes no reference to 
surgery as a potential option. 

Furthermore, the next records concerning the Claimant's 
membership in the state National Guard do not show examination 
findings of varicose veins.  He was evaluated as normal in 1977.  
This further leads to the conclusion that there was no 
aggravation during the period of active duty, as there were no 
pertinent complaints or findings at the time of that clinical 
evaluation.  Only on later examinations were varicose veins 
shown, with the first mention of leg and thigh involvement, by 
history in 1985.  There is, thereafter, no treatment established 
until 1993.  This fact was noted by the VHA expert in 2010.  

Therefore, the Board discerns no reason to reject the VA expert's 
opinion that the Veteran's active military service did not 
aggravate his preexisting varicose veins.  The VHA expert, a 
staff physician in the Department of Surgery at a VA facility, 
was provided the legal standard of what constitutes aggravation 
for VA purposes, and his review of the claim file led him to 
conclude that there was no aggravation.  This is consistent with 
the other opinions at file showing no aggravation.  The Board 
finds that clear and unmistakable medical evidence shows the 
Veteran's varicose veins to have existed prior to his entering 
active service and that his active service did not aggravate or 
make worse his varicose veins beyond their natural progression.  
Thus, the presumption of soundness is rebutted.  38 C.F.R. § 
3.304 (2009); VAOPGCPREC 3-2003.

The Board further notes that, even aside from the issue of the 
preexistence of the Veteran's varicose veins, is the issue of the 
continuity of his symptomatology.  The Board notes that, after 
the November 1975 entry in the STRs, there is no record of 
complaint or treatment until several years after his release from 
active service.  No varicose veins were noted by VaANG medical 
officials at the Veteran's entry physical examination two years 
after his release from active service.  It was not until four 
years later, in 1981, that VaANG medical officials noted varicose 
veins.  After his release from active service, the Veteran's 
employment primarily involved manual labor.  The Board notes the 
Veteran's statements that his varicose veins bothered him all 
along, but he could not seek treatment due to the lack of health 
insurance.  Nonetheless, the evidence via the November 1975 STRs 
entry does not show that to be more than an acute episode of 
varicose veins, as reflected by the treatment option of support 
stockings.  38 C.F.R. § 3.303 (2009).

The Veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009).  Gilbert, supra; 
see also Almany v. Brown, 9 Vet. App. 518, 519 (1996).  However, 
where the evidence preponderates against a finding of service 
connection, the benefit of the doubt rule is not applicable.  
Gilbert, supra.  The Board finds that the evidence preponderates 
against a finding of service connection.  38 C.F.R. § 3.303 
(2009).


ORDER

Service connection for bilateral varicose veins is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


